
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3639
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 5, 2009
			Received
		
		
			December 23, 2009
			 Read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Credit Card Accountability
		  Responsibility and Disclosure Act of 2009 to establish an earlier effective
		  date for various consumer protections, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expedited CARD Reform for Consumers
			 Act of 2009.
		2.Earlier effective
			 date for credit card provisions of the Credit CARD Act of 2009Section 3 of the Credit Card Accountability
			 Responsibility and Disclosure Act of 2009 (15 U.S.C. 1602 note) is
			 amended—
			(1)by striking
			 This Act and inserting (a)
			 In
			 general.—This Act; and
			(2)by adding at the
			 end the following new subsections:
				
					(b)Certain credit
				card provisionsExcept as
				otherwise specifically provided in this Act, titles I, II, and III, and the
				amendments made by such titles, shall take effect on the date of the enactment
				of the Expedited CARD Reform for Consumers Act of 2009.
					(c)Certain credit
				card issuersExcept as
				otherwise specifically provided in this Act and notwithstanding subsection (b),
				the effective date established under subsection (a) shall apply with respect to
				the application of titles I, II, and III, and the amendments made by such
				titles, to any credit card issuer which is a depository institution (as defined
				in section 19(b)(1)(A) of the Federal Reserve Act) with fewer than 2,000,000
				credit cards in circulation as of the date of the enactment of this
				Act.
					.
			3.Earlier effective
			 dates for specific provisions to prevent further abuses
			(a)Review of past
			 consumer interest rate increasesSection 148(d) of the Truth in Lending Act
			 (15 U.S.C. 1665c(d)) (as added by section 101(c) of the Credit Card
			 Accountability Responsibility and Disclosure Act of 2009) is amended—
				(1)by striking 9 months after the date
			 of enactment of this section and inserting the date of the
			 enactment of the Expedited CARD Reform for Consumers Act of 2009, except that
			 for a depository institution, as defined in section 19(b)(1)(A) of the Federal
			 Reserve Act (12 U.S.C. 461(b)(1)(A)), with fewer than 2 million credit cards in
			 circulation on the date of the enactment of the Expedited CARD Reform for
			 Consumers Act of 2009, the effective date shall be February 22, 2010,;
			 and
				(2)by striking become effective 15
			 months after that date of enactment and inserting take effect on
			 the date of the enactment of the Expedited CARD Reform for Consumers Act of
			 2009, except that for a depository institution, as defined in section
			 19(b)(1)(A) of the Federal Reserve Act (12 U.S.C. 461(b)(1)(A)), with fewer
			 than 2 million credit cards in circulation on the date of the enactment of the
			 Expedited CARD Reform for Consumers Act of 2009, the effective date shall be
			 August 22, 2010.
				(b)Requirement that
			 penalty fees be reasonable and proportional to the violationSection 149(b) of the Truth in Lending Act
			 (15 U.S.C. 1665d(b)) (as added by section 102(b) of the Credit Card
			 Accountability Responsibility and Disclosure Act of 2009) is amended—
				(1)by striking 9 months after the date
			 of enactment of this section, and inserting the date of the
			 enactment of the Expedited CARD Reform for Consumers Act of 2009, except that
			 for a depository institution, as defined in section 19(b)(1)(A) of the Federal
			 Reserve Act (12 U.S.C. 461(b)(1)(A)), with fewer than 2 million credit cards in
			 circulation on the date of the enactment of the Expedited CARD Reform for
			 Consumers Act of 2009, the effective date shall be February 22, 2010,;
			 and
				(2)by striking
			 become effective 15 months after the date of enactment of the
			 section and inserting take effect on the date of the enactment
			 of the Expedited CARD Reform for Consumers Act of 2009, except that for a
			 depository institution, as defined in section 19(b)(1)(A) of the Federal
			 Reserve Act (12 U.S.C. 461(b)(1)(A)), with fewer than 2 million credit cards in
			 circulation on the date of the enactment of the Expedited CARD Reform for
			 Consumers Act of 2009, the effective date shall be August 22,
			 2010.
				4.Clarification
			 that 45-day delay does not apply to reductions in interest rates and
			 feesSubsection (i) of section
			 127 of the Truth in Lending Act (15 U.S.C. 1637) (as added by section 101(a)(1)
			 of the Credit CARD Act of 2009) is amended by adding at the end the following
			 new paragraph:
			
				(5)ClarificationNo provision of this subsection shall be
				construed as preventing any creditor from putting any reduction in an annual
				percentage rate, any decrease or elimination of any fee imposed on any
				consumer, or any significant change in terms solely or primarily for the
				benefit of the consumer into effect
				immediately.
				.
		5.Moratorium on
			 increases in rates and fees and changes in terms to the detriment of the
			 consumerNotwithstanding any
			 other provision of this Act or any amendment made by this Act, subsection (b)
			 of section 164 of the Truth in Lending Act (as added by section 104(4) of the
			 Credit Card Accountability Responsibility and Disclosure Act of 2009 (Public
			 Law 111–24)) shall not take effect until February 22, 2010, for any creditor
			 with respect to an existing credit card account under an open end credit plan,
			 or such a plan issued on or after the date of enactment, as long as the
			 creditor does not—
			(1)increase any annual percentage rate, fee,
			 or finance charge applicable to any existing or future balance, except as
			 permitted under subsection 171(b) of the Truth in Lending Act (as added by
			 Public Law 111–24); or
			(2)change the terms
			 to the detriment of a consumer, including terms governing the repayment of any
			 outstanding balance, except as provided in section 171(c) of the Truth in
			 Lending Act (as added by Public Law 111–24).
			6.Additional
			 limitations establishedSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by inserting after subsection (r) (as added by the
			 Credit CARD Act of 2009) the following new subsection:
			
				(s)Cancellation of
				account without detrimental effectIf, in the case of a credit card account
				under an open end consumer credit plan, the consumer receives notice of the
				imposition of a new fee, and within the 45-day period beginning on receipt of
				such notice, pays off any outstanding balance on the account, no creditor and
				no consumer reporting agency (as defined in section 603) may use such pay off
				or closure of the consumer credit account to negatively impact the consumer’s
				credit score or consumer report (as such terms are defined in sections 609 and
				603,
				respectively).
				.
		7.Moratorium on
			 rate increases
			(a)In
			 generalDuring the period
			 beginning on the date of the enactment of this Act and ending 9 months after
			 the date of the enactment of the Credit Card Accountability Responsibility and
			 Disclosure Act of 2009, in the case of any credit card account under an open
			 end consumer credit plan—
				(1)no creditor may
			 increase any annual percentage rate, fee, or finance charge applicable to any
			 outstanding balance, except as permitted under subsection 171(b) of the Truth
			 in Lending Act (as added by Public Law 111–24); and
				(2)no creditor may
			 change the terms governing the repayment of any outstanding balance, except as
			 set forth in section 171(c) of the Truth in Lending Act (as added by Public Law
			 111–24).
				(b)DefinitionsFor purposes of this section, the following
			 definitions shall apply:
				(1)Annual
			 percentage rateThe term annual percentage rate
			 means an annual percentage rate, as determined under section 107 of the Truth
			 in Lending Act (15 U.S.C. 1606).
				(2)Finance
			 chargeThe term finance charge means a finance
			 charge, as determined under section 106 of the Truth in Lending Act (15 U.S.C.
			 1605).
				(3)Outstanding
			 balanceThe term outstanding balance has the same
			 meaning as in section 171(d) of the Truth in Lending Act (as added by Public
			 Law 111–24).
				(4)Other
			 termsAny term used in this section that is defined in section
			 103 of the Truth in Lending Act (15 U.S.C. 1602) and is not otherwise defined
			 in this section shall have the same meanings as in section 103 of the Truth in
			 Lending Act.
				(c)Regulatory
			 authority
				(1)In
			 generalThe Board of Governors of the Federal Reserve System may
			 prescribe such regulations as may be necessary to carry out this
			 section.
				(2)Effective
			 dateThe provisions of this section shall take effect upon the
			 date of the enactment of this title, regardless of whether rules are issued
			 under subsection (a).
				
	
		
			Passed the House of
			 Representatives November 4, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
